Case 14-14123-JDW          Doc 63   Filed 04/24/19 Entered 04/24/19 15:22:30              Desc Main
                                    Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                            NORTHERN DISTRICT OF MISSISSIPPI

IN RE: RONALD JAMES STEWART AND                               BANKRUPTCY CASE NO: 14-14123
CAROLYN JEAN STEWART

                                    OBJECTION TO CLAIM FIVE

       COMES NOW Carolyn Jean Stewart, by and through the undersigned attorney Susan C.

Smith and prays this Honorable Court will disallow the claim number five, the Claim of the City of

Milwaukee and states to wit:

   1. Debtors filed their Petition for bankruptcy November 4, 2014;

   2. The City of Milwaukee filed claim number three through the Milwaukee City Treasurer as a

       municipal bill for $14,493.17 upon the property of 915-917 W. Chambers St., Milwaukee, WI

       53206. On good faith and belief the City of Milwaukee was aware that this property burned

       in September 2013. The City of Milwaukee was advised that the property was sold to Mr.

       Bobby Bond in 2013. Mr. Bobby Bond’s new address is believed to be 3701 Highway 19 E.

       Ripley, TN 38063.

   3. Claim number five is a duplicate of claim number three;

   4. Mr. Ronald J. Stewart died August 18, 2016

   5. On or about February 2019, Carolyn Stewart received a water bill from the City of

       Milwaukee for a balance due of $3,438.93, and, has recently received a tax bill in direct

       violation of the automatic stay; and,

   6. It is an extreme hardship upon the remaining Debtor to meet the obligation of her residence

       and her vehicle. She should not be obligated to pay such unsecured creditor since the

       property was sold and it was the obligation of Mr. Bobby Bond to pay the City of Milwaukee.

       WHEREFORE PREMISES CONSIDERED, the Debtor by and through the undersigned

attorney Susan C. Smith prays this Honorable Court will disallow claim number five a duplicate, the
Case 14-14123-JDW        Doc 63      Filed 04/24/19 Entered 04/24/19 15:22:30           Desc Main
                                     Document     Page 2 of 4


claim of the City of Milwaukee for taxes owned upon the property and for all else deemed just and

equitable by this Honorable Court.

       This the 24th day of April 2019.

                                                                    Carolyn J. Stewart
                                                                    BY: /s/ Susan C. Smith
                                                                    Susan C. Smith

Of Counsel:
/s/ Susan C. Smith
Susan C. Smith, 99776
PO Box 1251
Greenville, MS 38702
Phone 662-378-2558
Fax 662-378-2543
Email smithsusanc@bellsouth.net
Case 14-14123-JDW          Doc 63    Filed 04/24/19 Entered 04/24/19 15:22:30                Desc Main
                                     Document     Page 3 of 4


                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: RONALD AND CAROLYN STWEART                                            CHAPTER 13
       DEBTOR(S)                                                             CASE NO. 14-14123



                                  NOTICE OF OBJECTION TO CLAIM


        YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed in the above
  referenced bankruptcy case. Your claim may be reduced, modified, or eliminated. If you do
  not want the Court to eliminate or change your claim, a written response to the attached
  objection to claim must be filed with:
                                    Clerk, U.S. Bankruptcy Court
                                   Northern District of Mississippi
                                         703 Hwy 145 North
                                         Aberdeen, MS 39730

and a copy must be served on the undersigned Debtor(s)’ attorney and the Chapter 13 trustee on or
before thirty (30) days from the date of this notice. In the event a written response is filed, the court
will notify you of the date, time and place of the hearing thereon.



DATED: April 24, 2019



CHAPTER 13 STANDING TRUSTEE:                         /s/ Susan C. Smith
Locke D. Barkley                                     ATTORNEY FOR DEBTOR(S)
6360 I-55 N., Suite 140                              Susan C. Smith
Jackson, MS 39211                                    PO Box 1251
                                                     Greenville, MS 38702
                                                     662.378.2558
Case 14-14123-JDW         Doc 63     Filed 04/24/19 Entered 04/24/19 15:22:30               Desc Main
                                     Document     Page 4 of 4


                                       CERTIFICATE OF SERVICE

        I, Susan C. Smith, Attorney for Carolyn Stewart, do hereby certify that I have this day

electronically filed or mailed by U. S. Mail, postage prepaid, a true and correct copy of the Debtor’s

Objection to Claim Number Five and Notice of Objection to Claim to the following at their last

known address:

BY ELECTRONIC FILING:

US Trustee
Chapter 13 Trustee

US MAIL:

Carolyn J. Stewart                                   City of Milwaukee, Attorney Kevin Sullivan
8445 Juanita Dr.                                     Agent for the City of Milwaukee
Olive Branch, MS 38654                               841 N. Broadway Room 1018
                                                     Milwaukee, WI 53202

City Treasurer
City of Milwaukee
200 E. Wells St., Room 103
Milwaukee, WI 53202


        This the 24th day of April 2019.
                                                                                /s/ Susan C. Smith
                                                                                Susan C. Smith
